Exhibit 10.1

 

CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO SECURITY DOCUMENTS

 

This CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO SECURITY
DOCUMENTS (this “Amendment”), dated as of June 30, 2006, is entered into by and
among Huntsman International LLC, a Delaware limited liability company (the
“Borrower”), the undersigned financial institutions, including Deutsche Bank AG
New York Branch, in their capacities as lenders hereunder (collectively, the
“Lenders,” and each individually, a “Lender”), Deutsche Bank AG New York Branch,
as Lead Arranger for the Second Additional Term B Dollar Loans, as
Administrative Agent (“Administrative Agent”) and as Collateral Agent
(“Collateral Agent”) for the Lenders, and Sole Book Manager. Terms used herein
and not otherwise defined herein shall have the same meanings as specified in
the Credit Agreement (as defined below).

 

RECITALS:

 


A.            THE BORROWER, THE LENDERS, THE AGENTS NAMED THEREIN AND THE
ADMINISTRATIVE AGENT HAVE HERETOFORE ENTERED INTO THAT CERTAIN CREDIT AGREEMENT
DATED AS OF AUGUST 16, 2005 (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “CREDIT AGREEMENT”).


 


B.            THE BORROWER WISHES, AND THE LENDERS SIGNATORY HERETO AND
ADMINISTRATIVE AGENT ARE WILLING, TO AMEND THE CREDIT AGREEMENT TO MAKE THE
SECOND ADDITIONAL TERM B DOLLAR LOANS TO THE BORROWER IN AN AGGREGATE PRINCIPAL
AMOUNT OF $100,000,000 TO BE UTILIZED TO REPURCHASE, REDEEM OR OTHERWISE ACQUIRE
OUTSTANDING SENIOR NOTES (HLLC), SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AMENDMENT.


 


C.            THE BORROWER WISHES, AND THE LENDERS SIGNATORY HERETO AND
ADMINISTRATIVE AGENT ARE WILLING, TO CONSENT TO (I) THE USE OF THE PROCEEDS OF
THE SECOND ADDITIONAL TERM B DOLLAR LOANS BY THE BORROWER TO REPURCHASE, REDEEM
OR OTHERWISE ACQUIRE OUTSTANDING SENIOR NOTES (HLLC), (II) THE RESTRUCTURING OF
CERTAIN FOREIGN SUBSIDIARIES AND RELATED INTERCOMPANY OBLIGATIONS (AS DESCRIBED
IN SECTION 3 BELOW) AND (III) THE TERMS OF THE TE ACQUISITION (AS HEREINAFTER
DEFINED), SUBJECT TO THE TERMS AND CONDITIONS OF THIS AMENDMENT.


 


D.            THIS AMENDMENT CONSTITUTES A LOAN DOCUMENT AND THESE RECITALS
SHALL BE CONSTRUED AS PART OF THIS AMENDMENT.


 

NOW, THEREFORE, in consideration of the recitals herein contained and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 


SECTION 1  AMENDMENT OF CREDIT AGREEMENT.


 

The Credit Agreement is hereby amended as of the Second Amendment Effective Date
(as hereinafter defined) as follows:

 

--------------------------------------------------------------------------------


 

(A)           NEW DEFINED TERMS. SECTION 1.1 OF THE CREDIT AGREEMENT IS AMENDED
BY INSERTING THE FOLLOWING NEW DEFINITIONS IN ALPHABETICAL ORDER THEREIN:

 

“AdMat EU Holdings” means Huntsman Advanced Materials (Netherlands) BV or any
successor entity that owns no Capital Stock other than the Capital Stock owned
by Huntsman Advanced Materials (Netherlands) BV on the date of such succession
and Capital Stock acquired after such date of Foreign Subsidiaries that are not
Subsidiaries of UK Holdco 1 or Dutch Mixer prior to such acquisition.

 

“Permitted Entrustment Loan Arrangement” means a coordinated credit-linked
deposit and loan facility arranged in compliance with the laws of the People’s
Republic of China pursuant to which a Foreign Subsidiary of the Borrower
organized under the laws of the People’s Republic of China makes loans or
advances to another Foreign Subsidiary of the Borrower through the use of an
intermediary financial institution in the People’s Republic of China.

 

“Port Arthur Fire Add Back” means, for any period that includes any Fiscal
Quarter ending after May, 1, 2006 and on or before December 31, 2007, the sum of
(i) an amount not to exceed $50,000,000 per Fiscal Quarter (provided, that any
excess above $50,000,000 may be carried forward to the next Fiscal Quarter)
ending after May, 1, 2006 and on or before December 31, 2007 included in such
period (and $0 for each Fiscal Quarter that ends thereafter included in such
period), equal to the net business interruption losses (calculated in accordance
with GAAP) for the applicable period, including the retained portion of any
business interruption claims that relate to the fire damage at the Port Arthur,
Texas olefins manufacturing plant (the “Port Arthur Plant Fire”) and that are,
or are expected to be, the subject of insurance claims by the Borrower or its
Subsidiaries but only to the extent such claims have not been denied and have
been, or in the reasonable judgment of the Borrower, are likely to be, paid by
the Borrower’s or its Subsidiaries’ insurance carriers or represent the retained
portion of any business interruption claims pertaining to the deductible plus
(ii) to the extent (A) deducted in determining Consolidated Net Income for such
period and (B) such charges are, or are expected to be, the subject of insurance
claims by the Borrower or its Subsidiaries but only to the extent such claims
have not been denied and have been, or in the reasonable judgment of the
Borrower, are likely to be, paid by the Borrower’s or its Subsidiaries’
insurance carriers or represent the retained portion of any physical property
insurance claims pertaining to the deductible, any charges payable in cash for
the maintenance or repair of property damaged in the Port Arthur Plant Fire to
the extent of such damage. The Port Arthur Fire Add Back shall be set forth on
the Compliance Certificate delivered pursuant to Section 7.2(b) for each Fiscal
Quarter ending after May 1, 2006 and on or before September 30, 2008, and the
Borrower shall, upon the request of the Administrative Agent, deliver such
detailed computations as are necessary to support such amount.

 

“Port Arthur Fire Insurance Income” means, for any period, the amount of income
of the Borrower or any of its Subsidiaries for such period (as determined in
accordance with GAAP) related to insurance proceeds received or expected to be
received as a result of the Port Arthur Plant Fire, including, without
limitation, any related (i) payments in

 

2

--------------------------------------------------------------------------------


 

respect of claims on policies related to business interruption insurance during
such period, (ii) physical property insurance proceeds received by the Borrower
or any of its Subsidiaries during such period and (iii) accruals for expected
insurance income recoveries during such period.

 

“Second Additional Term B Dollar Borrowing Date” has the meaning forth in
Section 2.1(a)(i).

 

“Second Additional Term B Dollar Commitment” means as to any Lender the
principal amount set forth opposite such Lender’s name on Schedule 1 to the
Second Amendment under the caption “Amount of Second Additional Term B
Commitment”, as such commitment may be adjusted from time to time pursuant to
this Agreement, and “Second Additional Term B Commitments” means such
commitments collectively, which Second Additional Term B Commitments equal
$100,000,000 on the Second Amendment Effective Date.

 

“Second Additional Term B Dollar Loan” has the meaning set forth in
Section 2.1(a)(i).

 

“Second Amendment” means the Consent and Second Amendment to Credit Agreement
and Amendment to Security Documents dated as of June 30, 2006 by and among the
Borrower, the Lenders signatory thereto and the Administrative Agent.

 

“Second Amendment Effective Date” has the meaning set forth in Section 5 of the
Second Amendment.

 

“TE Acquisition” means the previously publicly disclosed Acquisition by the
Borrower, or one or more of its Wholly-Owned Subsidiaries, of the TE Business or
one or more Persons that directly or indirectly own 100% of the legal and
beneficial interests in the TE Business, which is expected to be consummated
during Fiscal Year 2006.

 

“TE Business” means the global textile effects business of Ciba Specialty
Chemicals, Inc.

 

(B)           CONSOLIDATED DEBT. SECTION 1.1 OF THE CREDIT AGREEMENT IS FURTHER
AMENDED BY INSERTING IN THE DEFINITION OF “CONSOLIDATED DEBT” THE TEXT “THAT
WOULD BE REQUIRED TO BE SHOWN ON A BALANCE SHEET PREPARED” IMMEDIATELY FOLLOWING
THE TEXT “ALL INDEBTEDNESS OF BORROWER AND ITS SUBSIDIARIES DETERMINED ON A
CONSOLIDATED BASIS” IN CLAUSE (I) THEREIN.

 

(C)           CONSOLIDATED EBITDA.

 

(i)            Section 1.1 of the Credit Agreement is further amended by
inserting the text “, minus, to the extent added in determining the foregoing,
any Port Arthur Fire Insurance Income and” immediately following the text
“Consolidated Net Loss for such period” in the second line of the definition of
“Consolidated EBITDA”.

 

3

--------------------------------------------------------------------------------


 

(ii)           Section 1.1 of the Credit Agreement is further amended by
(i) deleting the “and” immediately prior to clause (v) of the definition of
“Consolidated EBITDA” and (ii) inserting the following text immediately
following clause (v) thereof:

 

“and (vi) the Port Arthur Fire Add Back”

 

(D)           ACCOUNTING PRINCIPLE CHANGES EFFECT ON CONSOLIDATED NET INCOME.
SECTION 1.1 OF THE CREDIT AGREEMENT IS FURTHER AMENDED BY AMENDING AND RESTATING
THE PROVISO CONTAINED IN THE DEFINITION OF “CONSOLIDATED NET INCOME” AND
“CONSOLIDATED NET LOSS” TO READ AS FOLLOWS:

 

“provided that there shall be excluded (i) the income (or loss) of a Person that
is not a consolidated Subsidiary, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Wholly-Owned Subsidiaries by such Person during such period and (ii) all gains
or losses from the cumulative effect of any change in accounting principles
during such period.”

 

(E)           FOREIGN FACTORING TRANSACTIONS. SECTION 1.1 OF THE CREDIT
AGREEMENT IS FURTHER AMENDED BY AMENDING AND RESTATING THE DEFINITION OF
“FOREIGN FACTORING TRANSACTIONS” TO READ AS FOLLOWS:

 

“Foreign Factoring Transactions” means transactions (other than pursuant to
(a) any Permitted Accounts Receivable Securitization or (b) a transaction
described in Section 8.3(e)) for the sale or discounting of (i) the Accounts
Receivable of a Foreign Subsidiary not party to any Foreign Intercompany Loan
Document, (ii) up to $30 million in any Fiscal Quarter of Accounts Receivable
of, and/or letters of credit the beneficiary of which is, a Foreign Subsidiary
party to any Foreign Intercompany Loan Document and/or (iii) letters of credit
the beneficiary of which is a Foreign Subsidiary not party to any Foreign
Intercompany Loan Document.

 

(F)            ADDITIONAL FOREIGN INTERCOMPANY NOTES. SECTION 1.1 OF THE CREDIT
AGREEMENT IS AMENDED BY AMENDING AND RESTATING CLAUSE (III)(Z) OF THE DEFINITION
OF “FOREIGN INTERCOMPANY NOTE” TO READ AS FOLLOWS:

 

“(z) by AdMat EU Holdings or any of its Foreign Subsidiaries, by Huntsman
Chemical Company of Canada, Inc., by any Foreign Subsidiary of Huntsman
Petrochemical Corporation or by any Foreign Subsidiary acquired or created in
connection with the TE Acquisition (to the extent such TE Acquisition is
consummated).”

 

(G)           CLARIFICATION OF INDEBTEDNESS DEFINITION FOR LONG TERM SUPPLY
CONTRACTS. SECTION 1.1 OF THE CREDIT AGREEMENT IS FURTHER AMENDED BY INSERTING
THE FOLLOWING PARENTHETICAL CLAUSE AT THE CONCLUSION OF SUBCLAUSE (X) OF CLAUSE
(II) OF THE DEFINITION OF “INDEBTEDNESS”:

 

“(or in the case of long-term supply agreements, from the date of delivery of
such assets or services)”

 

(H)           SECOND ADDITIONAL TERM B DOLLAR LENDERS.  SECTION 1.1 OF THE
CREDIT

 

4

--------------------------------------------------------------------------------


 

AGREEMENT IS FURTHER AMENDED BY AMENDING AND RESTATING THE DEFINITION OF
“LENDERS” TO READ AS FOLLOWS:

 

“Lender” and “Lenders” have the respective meanings assigned to those terms in
the introduction to this Agreement and shall include any Person that becomes a
“Lender” as contemplated by the First Amendment or the Second Amendment, or in
connection with the issuance of Additional Term Loans or Second Additional Term
B Dollar Loans pursuant to Section 2.1(a)(ii).

 

(I)            AMENDMENT TO PERMITTED RESTRUCTURING CHARGES DEFINITION TO
CLARIFY EXISTING EBITDA ADJUSTMENT.

 

(A)          Section 1.1 of the Credit Agreement is further amended by replacing
the defined term entitled “Permitted Restructuring Charges” contained therein
with a new title of “Permitted Impairment and Restructuring Charges”.

 

(B)           The Credit Agreement is amended globally to replace each reference
to “Permitted Restructuring Charges” contained therein with a reference to
“Permitted Impairment and Restructuring Charges.”

 

(J)            ADJUSTMENT OF SCHEDULED REPAYMENTS FOR SECOND ADDITIONAL TERM B
DOLLAR LOANS. SECTION 1.1 OF THE CREDIT AGREEMENT IS FURTHER AMENDED BY AMENDING
AND RESTATING THE DEFINITION OF “SCHEDULED TERM B DOLLAR REPAYMENTS” TO READ AS
FOLLOWS:

 

“Scheduled Term B Dollar Repayments” means, with respect to the principal
payments on the Term B Dollar Loans for each date set forth below, that
percentage of the aggregate outstanding principal amount of Term B Dollar Loans
(including Additional Term B Dollar Loans and Second Additional Term B Dollar
Loans) on the Second Additional Term Loan Borrowing Date set forth opposite
thereto:

 

Scheduled Term B Dollar Repayments

 

Date

 

Principal Payment

 

 

 

August 31, 2007

 

1% of the aggregate principal amount as of the Second Additional Term B Dollar
Loan Borrowing Date

 

 

 

August 31, 2008

 

1% of the aggregate principal amount as of the Second Additional Term B Dollar
Loan Borrowing Date

 

 

 

August 31, 2009

 

1% of the aggregate principal amount as of the Second Additional Term B Dollar
Loan Borrowing Date

 

 

 

August 31, 2010

 

1% of the aggregate principal amount as of the Second Additional Term B Dollar
Loan Borrowing Date

 

 

 

August 31, 2011

 

1% of the aggregate principal amount as of the Second Additional Term B Dollar
Loan Borrowing Date

 

 

 

Term B Loan Maturity Date

 

100% of the aggregate principal amount of Term B Dollar Loans outstanding on the
Term B Loan Maturity Date.

 

5

--------------------------------------------------------------------------------


 

(K)           DESIGNATION OF UNRESTRICTED SUBSIDIARIES. SECTION 1.1 OF THE
CREDIT AGREEMENT IS AMENDED BY AMENDING AND RESTATING THE DEFINITION OF
“UNRESTRICTED SUBSIDIARY” TO READ AS FOLLOWS:

 

(L)            “UNRESTRICTED SUBSIDIARY” MEANS (I) EACH OF THE PERSONS
IDENTIFIED ON SCHEDULE 1.1(C) HERETO, (II) ANY SUBSIDIARY OF THE BORROWER
DESIGNATED AS AN UNRESTRICTED SUBSIDIARY IN THE MANNER PROVIDED BELOW, (III) ANY
SUBSIDIARY OF AN UNRESTRICTED SUBSIDIARY CREATED AT OR AFTER THE DESIGNATION OF
ITS PARENT COMPANY AS AN UNRESTRICTED SUBSIDIARY PURSUANT TO CLAUSE (II) ABOVE
AND (IV) ANY PERMITTED UNCONSOLIDATED VENTURE THAT, AS A RESULT OF AN INVESTMENT
PERMITTED UNDER SECTION 8.7(K), (P) OR (Q), WOULD OTHERWISE BECOME A SUBSIDIARY
OF THE BORROWER; PROVIDED, HOWEVER, THAT NO RECEIVABLES SUBSIDIARY MAY BE AN
UNRESTRICTED SUBSIDIARY. THE BORROWER MAY DESIGNATE ANY SUBSIDIARY (INCLUDING
ANY NEWLY ACQUIRED OR NEWLY FORMED SUBSIDIARY BUT EXCLUDING ANY RECEIVABLES
SUBSIDIARY) TO BE AN UNRESTRICTED SUBSIDIARY UNLESS SUCH SUBSIDIARY OWNS ANY
CAPITAL STOCK OF, OR OWNS OR HOLDS ANY LIEN ON ANY PROPERTY OF, THE BORROWER OR
ANY SUBSIDIARY OF THE BORROWER THAT IS NOT A SUBSIDIARY OF THE SUBSIDIARY TO BE
SO DESIGNATED; PROVIDED, THAT (X) EACH SUBSIDIARY TO BE SO DESIGNATED AN
UNRESTRICTED SUBSIDIARY AND EACH OF ITS SUBSIDIARIES HAS NOT, AT THE TIME OF
DESIGNATION, AND DOES NOT THEREAFTER, CREATE, INCUR, ASSUME, GUARANTEE OR
OTHERWISE BECOME DIRECTLY OR INDIRECTLY LIABLE WITH RESPECT TO ANY INDEBTEDNESS
PURSUANT TO WHICH ANY LENDER HAS RECOURSE TO ANY OF THE ASSETS OF THE BORROWER
OR ANY OF ITS SUBSIDIARIES (OTHER THAN UNRESTRICTED SUBSIDIARIES), (Y)
IMMEDIATELY BEFORE AND IMMEDIATELY AFTER THE EFFECTIVENESS OF SUCH DESIGNATION,
NO UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT EXISTS OR WILL EXIST AND (Z) 
THE INVESTMENT MADE IN SUCH UNRESTRICTED SUBSIDIARY (VALUED AT THE FAIR MARKET
VALUE OF THE SUBSIDIARY AT THE TIME THAT SUCH SUBSIDIARY IS DESIGNATED AN
UNRESTRICTED SUBSIDIARY AND VALUED THEREAFTER IN ACCORDANCE WITH THE DEFINITION
OF “INVESTMENTS”) IS PERMITTED PURSUANT TO SECTION 8.7. ANY SUCH DESIGNATION OF
AN UNRESTRICTED SUBSIDIARY SHALL BE EVIDENCED BY DELIVERY TO THE ADMINISTRATIVE
AGENT OF (A) A COPY OF THE RESOLUTIONS OF THE BORROWER GIVING EFFECT TO SUCH
DESIGNATION AND (B) AN OFFICER’S CERTIFICATE SIGNED BY TWO RESPONSIBLE FINANCIAL
OFFICERS OF THE BORROWER CERTIFYING THAT SUCH DESIGNATION COMPLIES WITH THE
FOREGOING PROVISIONS. IF, AT ANY TIME, ANY UNRESTRICTED SUBSIDIARY WOULD FAIL TO
MEET THE REQUIREMENTS SET FORTH IN CLAUSE (X) ABOVE FOR AN UNRESTRICTED
SUBSIDIARY, IT SHALL THEREAFTER CEASE TO BE AN UNRESTRICTED SUBSIDIARY FOR
PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND BORROWER SHALL TAKE
SUCH APPLICABLE ACTIONS AS REQUIRED BY SECTION 12.20 TO REDESIGNATE SUCH
UNRESTRICTED SUBSIDIARY AS A SUBSIDIARY.

 

6

--------------------------------------------------------------------------------


 

(M)          ADDITION TO UNRESTRICTED SUBSIDIARY SCHEDULE. SECTION 1.1 OF THE
CREDIT AGREEMENT IS FURTHER AMENDED BY AMENDING SCHEDULE 1.1 (C) TO INCLUDE
HUNTSMAN CHEMICAL AUSTRALIA HOLDINGS PTY LIMITED AS AN UNRESTRICTED SUBSIDIARY.

 

(N)           SECOND ADDITIONAL TERM B DOLLAR LOANS.  SECTION 2.1(A)(I) OF THE
CREDIT AGREEMENT IS AMENDED BY DELETING THE THIRD SENTENCE THEREIN AND INSERTING
THE FOLLOWING SENTENCES IN LIEU THEREOF:

 

“Each Lender with a Second Additional Term B Dollar Commitment, severally and
for itself alone, hereby agrees, on the terms and subject to the conditions set
forth in the Second Amendment and otherwise set forth herein and in reliance
upon the representations and warranties set forth herein and in the other Loan
Documents, to make a loan (each such loan, if made, a “Second Additional Term B
Dollar Loan” and a “Term B Dollar Loan” and collectively the “Second Additional
Term B Dollar Loans”) on or after the Second Amendment Effective Date and on or
prior to July 14, 2006 in a single advance to the Borrower in an aggregate
principal amount equal to the Second Additional Term B Dollar Commitment of such
Lender (the “Second Additional Term B Dollar Borrowing Date”). From and after
the Second Additional Term B Dollar Borrowing Date, the Original Term B Dollar
Loans, the Additional Term B Dollar Loans and the Second Additional Term B
Dollar Loans shall be referred to individually as a “Term B Dollar Loan” and
collectively as the “Term B Dollar Loans” and all references to Term B Dollar
Loans herein shall be deemed to be references to any or all, as the context
may require, of the Original Term B Dollar Loans, the Additional Term B Dollar
Loans or the Second Additional Term B Dollar Loans. Each Lender’s Second
Additional Term B Dollar Commitment shall expire immediately and without further
action on the earlier of (i) the Second Additional Term B Dollar Borrowing Date,
after giving effect to the Second Additional Term B Dollar Loans made thereon or
(ii) 5:00 p.m. (New York time), July 14, 2006.”

 

(o)           Additional Term Loans. Section 2.1(a) of the Credit Agreement is
further amended by inserting the following text at the conclusion of clause
(ii)(A) thereof to read as follows:

 

“Notwithstanding the foregoing, the Second Additional Term B Dollar Loans shall
be excluded for purposes of calculating the $500,000,000 limitation set forth in
the second preceding sentence.”

 

(p)           Mandatory Prepayments.

 

(I)            DE MINIMUS CARVE-OUT AND CLARIFYING CHANGES. SECTION 4.4(C)(I) OF
THE CREDIT AGREEMENT IS AMENDED BY (A) INSERTING THE FOLLOWING PROVISO
IMMEDIATELY PRIOR TO THE EXISTING FIRST PROVISO:

 

“provided, that so long as no Event of Default or Unmatured Event of Default
then exists, if either (i) the proceeds of any single or series of related
Recovery Events or (ii) the Net Sale Proceeds of any single or series of related
Asset Dispositions are less than $5,000,000 in the aggregate, then no prepayment
shall be required pursuant to this

 

7

--------------------------------------------------------------------------------


 

Section 4.4(c)(i), with respect to such Recovery Event(s) or Asset
Disposition(s) (but if greater than $5,000,000, the entire amount of the
proceeds or the Net Sale Proceeds, as applicable, shall be required to be
prepaid and not only the portion of the proceeds or the Net Sale Proceeds, as
applicable, in excess of $5,000,000);

 

and (B) amending the existing first proviso by adding the word “further” after
the word “provided”, by inserting the words “an amount equal to” prior to the
words “such Net Sale Proceeds” in clause (y) thereof and by adding the words
“receipt of such Net Sale Proceeds from” immediately prior to the words “such
Asset Deposition” in clause (y) thereof.

 

(II)           USE OF ASSET DISPOSITION PROCEEDS TO REPURCHASE SENIOR SECURED
NOTES. SECTION 4.4(C)(I) OF THE CREDIT AGREEMENT IS FURTHER AMENDED BY INSERTING
THE PHRASE “OR TO REDEEM, REPURCHASE OR OTHERWISE ACQUIRE UP TO $300,000,000 IN
AGGREGATE PRINCIPAL AMOUNT OF OBLIGATIONS UNDER THE SENIOR SECURED NOTES AND ANY
NOTES EVIDENCING ANY PERMITTED REFINANCING INDEBTEDNESS OF ANY OF THE FOREGOING
IN ACCORDANCE WITH THE TERMS OF SECTION 8.11(C)” IMMEDIATELY FOLLOWING THE
PARENTHETICAL CLAUSE “(WHICH CERTIFICATE SHALL SET FORTH THE ESTIMATES OF THE
PROCEEDS TO BE SO EXPENDED)” IN CLAUSE (Y) THEREOF.

 

(III)          INCREASE OF PER FISCAL YEAR DISCRETIONARY EXCLUSION.
SECTION 4.4(C) OF THE CREDIT AGREEMENT IS FURTHER AMENDED BY DELETING THE TEXT
“$100,000,000” IN SUBCLAUSE (II) THEREOF AND SUBSTITUTING THEREFOR THE TEXT
“$200,000,000.”

 

(IV)          INCREASE OF PERMITTED ACCOUNTS RECEIVABLE SECURITIZATIONS.
SECTION 4.4(F) OF THE CREDIT AGREEMENT IS AMENDED BY DELETING EACH OF THE
REFERENCES THEREIN TO “$425,000,000” AND SUBSTITUTING THEREFOR THE TEXT
“$500,000,000.”

 

(q)           Use of Second Additional Term B Dollar Loan Proceeds.
Section 6.8(a) of the Credit Agreement is amended by inserting the following
text at the conclusion thereof to read as follows:

 

“All proceeds of the Second Additional Term B Dollar Loans incurred on the
Second Additional Term B Dollar Borrowing Date shall be used by the Borrower (x)
to redeem, repurchase or otherwise acquire up to $100,000,000 of outstanding
Senior Notes (HLLC) and (y) for ongoing working capital needs and general
corporate purposes.”

 

(r)            Annual Schedule of Foreign Intercompany Notes. Section 7.1(c) of
the Credit Agreement is amended by amending and restating such Section 7.1(c) to
read as follows:

 

“(c) Annual Schedule of Foreign Intercompany Notes. As soon as available, but in
any event within 90 days after the end of each Fiscal Year of the Borrower an
unaudited schedule of Foreign Intercompany Notes as at the end of such year.”

 

(s)           No Further Foreign Subsidiary Intercompany Security Documents.
Section 7.13(b) of the Credit Agreement is amended by inserting the following
text at the conclusion thereof to read as follows:

 

8

--------------------------------------------------------------------------------


 

“Notwithstanding the foregoing, no Foreign Subsidiary of the Borrower acquired
or created on or after March 31, 2006 shall be required to take any action to
secure its obligations under its Foreign Intercompany Loan Documents, except
(i) as provided in clause (c) below and (ii) to the extent such Foreign
Subsidiary is a successor or replacement entity of a Foreign Subsidiary that is
a party to any existing Foreign Intercompany Loan Security Document.”

 

(t)            Liens.

 

(i)            Liens on Assets of Foreign Subsidiaries. Section 8.1(g) of the
Credit Agreement is amended by deleting the text “$25,000,000” in the second
line thereof and substituting therefor the text “$100,000,000”.

 

(ii)           Liens for Foreign Factoring Transactions. Section 8.1(l) of the
Credit Agreement is amended by deleting the text “$25,000,000” in the first line
thereof and substituting therefor the text “$30,000,000”.

 

(u)           Indebtedness.

 

(i)            Other Indebtedness Basket. Section 8.2(o) of the Credit Agreement
is amended by deleting the text “other than in respect of borrowed money”
therein.

 

(ii)           New Foreign Subsidiaries Indebtedness Basket. Section 8.2 of the
Credit Agreement is amended by (i) deleting the text “and” immediately following
clause (p) therein, (ii) deleting the “.” at the conclusion of clause (q)
therein and substituting therefor the text “; and” and (iii) inserting a new
clause (r) at the conclusion thereof to read as follows:

 

“(r) Indebtedness of Foreign Subsidiaries in an aggregate amount not to exceed
$100,000,000.”

 

(v)           Leases Correction. Section 8.3(c) of the Credit Agreement is
amended by amending and restating the parenthetical in the first line therein to
read as follows:

 

“(as lessor)”

 

(w)          Permitted Merger Clarification. Section 8.3(g) of the Credit
Agreement is amended by deleting the text “the Wholly-Owned Subsidiary” in the
first proviso therein and substituting therefor the text “a Wholly-Owned
Subsidiary.”

 

(x)            Asset Sale Proceeds Reinvestment Clarification. Section 8.3(i) of
the Credit Agreement is amended by deleting the proviso therein and substituting
therefor the following:

 

“provided, however, that if (A) concurrently with any disposition of assets or
within 360 days of receipt of proceeds in connection with such disposition, all
or a portion of an amount equal to the net proceeds of such disposition are used
by the

 

9

--------------------------------------------------------------------------------


 

Borrower or a Subsidiary to acquire other property used or to be used in the
businesses referred to in Section 8.9 and (B) the Borrower or such Subsidiary
has complied with the provisions of Section 7.11 with respect to such property,
then such dispositions (or, to the extent that less than all of the net proceeds
of any such disposition are used to acquire such other property, then
dispositions in an amount equal to the net proceeds used to acquire such other
property) shall be disregarded for purposes of calculations pursuant to this
Section 8.3(i)) (and shall otherwise be deemed to be permitted under this
Section 8.3) from and after the time of compliance with Section 7.11 with
respect to the acquisition of such other property;”

 

(y)             New Permitted Restriction on Foreign Subsidiaries. Section 8.5
of the Credit Agreement is amended by (i) deleting the text “and” immediately
following clause (e) therein, (ii) deleting the “.” at the conclusion of clause
(f) therein and substituting therefor the text “; and” and (iii) instituting a
new clause (g) at the conclusion thereof to read as follows:

 

“(g) any restrictions or encumbrances on (i) Huntsman Chemical Company of
Canada, Inc. or on any Foreign Subsidiary of Huntsman Petrochemical Corporation,
(ii) AdMat EU Holdings or any of its Foreign Subsidiaries, (iii) any Foreign
Subsidiary acquired or created in connection with the TE Acquisition (to the
extent such TE Acquisition is consummated) or (iv) any Foreign Subsidiary
organized under the laws of any Middle Eastern or Asian jurisdiction, which are
set forth in any agreement governing Indebtedness permitted pursuant to
Section 8.2(r).”

 

(z)            Permitted Entrustment Loan Arrangements Basket. Section 8.7(h) of
the Credit Agreement is amended by amending and restating the parenthetical
clause contained in clause (y) of the proviso therein to read as follows:

 

“(other than (i) pursuant to an Overdraft Facility or (ii) pursuant to Permitted
Entrustment Loan Arrangements in an aggregate principal amount not exceeding
$25,000,000 at any one time outstanding);”

 

(aa)         TE Acquisition Exclusion from Foreign Investment Basket.
Section 8.7(n) of the Credit Agreement is amended by amending and restating the
first parenthetical in clause (v) thereof to read as follows:

 

“(other than the AdMat Acquisition and the TE Acquisition (to the extent such TE
Acquisition is consummated))”

 

(bb)         Permitted Loans to Customers. Section 8.7 of the Credit agreement
is further amended by (i) deleting the text “and” immediately following clause
(p) therein, (ii) deleting the “.” at the conclusion of clause (q) therein and
substituting therefor the text “; and” and (iii) by inserting a new clause (r)
at the conclusion thereof to read as follows:

 

“(r) the Borrower or any of its Subsidiaries may make loans and advances to
their respective customers in an aggregate amount not to exceed at any time
$10,000,000.”

 

(cc)         Permitted Foreign Intercompany Loans. Section 8.9 of the Credit

 

10

--------------------------------------------------------------------------------


 

agreement is amended by inserting the text “, Dutch Mixer” immediately following
the second reference to “UK Holdco 1” therein.

 

(dd)         Voluntary Prepayment of Public Notes.

 

(I)            PERMITTED REPURCHASE OF PUBLIC NOTES. SECTION 8.11 OF THE CREDIT
AGREEMENT IS AMENDED BY INSERTING THE FOLLOWING PROVISO IMMEDIATELY FOLLOWING
CLAUSE (I)(B) THEREIN TO READ AS FOLLOWS:

 

“; provided, that such Most Recent Leverage Ratio test need not be satisfied
with respect to payments or prepayments on, or redemption or acquisition of,
such obligations set forth in this Clause (B) in an aggregate amount after the
Second Amendment Effective Date not to exceed $100,000,000 so long as the Total
Available Revolving Commitments are greater than $450,000,000 after giving
effect to such payment or prepayment and any Indebtedness incurred in connection
therewith;”

 

(II)           PERMITTED REPURCHASE OF PUBLIC NOTES WITH ASSET DISPOSITION
PROCEEDS. SECTION 8.11 OF THE CREDIT AGREEMENT IS FURTHER AMENDED BY (W)
INSERTING A PARENTHETICAL CLAUSE AT THE END OF CLAUSE (A) OF THE PROVISO IN
CLAUSE (I) THEREOF TO READ: “(INCLUDING WITH NET SALE PROCEEDS FROM ASSET
DISPOSITIONS NOT REQUIRED BY THE TERMS OF SECTION 4.4(C)(II) TO BE USED TO
PREPAY THE LOANS, BUT NOT WITH ANY OTHER NET SALE PROCEEDS FROM ASSET
DISPOSITIONS)”, (X) RENUMBERING CLAUSE (C) OF THE PROVISO IN CLAUSE (I) THEREOF
AS CLAUSE (D), (Y) RENUMBERING CLAUSE (D) OF THE PROVISO IN CLAUSE (I) THEREOF
AS CLAUSE (E) AND (Z) INSERTING A NEW CLAUSE (C) IMMEDIATELY FOLLOWING CLAUSE
(B) THEREOF TO READ AS FOLLOWS:

 

“(C) any obligations under the Senior Secured Notes and any notes evidencing any
Permitted Refinancing Indebtedness of any of the foregoing with the Net Sale
Proceeds from an Asset Disposition to the extent not required by the terms of
Section 4.4(c) to be used to prepay the Loans so long as the Total Available
Revolving Commitments are greater than $450,000,000 after giving effect to such
payment or prepayment and any Indebtedness incurred in connection therewith;”

 

(III)          CLARIFICATION OF PERMITTED REPURCHASE OF SENIOR NOTES.
SECTION 8.11 OF THE CREDIT AGREEMENT IS FURTHER AMENDED BY INSERTING THE
FOLLOWING TEXT AT THE CONCLUSION OF CLAUSE (I) THEREOF TO READ AS FOLLOWS:

 

“Notwithstanding the foregoing, the Borrower or any of its Subsidiaries may make
payments or prepayments on, or redemption or acquisition of, up to $100,000,000
in the principal amount of obligations under the Senior Notes (HLLC) with the
proceeds of the Second Additional Term B Dollar Loans (and may use other
available cash to pay any prepayment premiums, fees and expenses related
thereto).”

 

(iv)          Clarification of Obligations under Senior Notes. Section 8.11 of
the Credit Agreement is further amended by replacing each

 

11

--------------------------------------------------------------------------------


 

reference to “Obligations” in clause (i) thereof with a reference to
“obligations”.

 

(ee)         Standard for Permitted Modifications to Public Notes.
Section 8.11(ii) of the Credit Agreement is amended by inserting the text
“materially” immediately prior to the text “adverse to the interests of the
Lenders” in the second line thereof.

 

(ff)           Interest Coverage Ratio. Section 9.2 of the Credit Agreement is
amended by amending and restating such Section 9.2 in its entirety to read as
follows:

 

“9.2         Interest Coverage Ratio

 

The Borrower will not permit the Interest Coverage Ratio calculated for any Test
Period ending on the last date of any Fiscal Quarter, or during such period, to
be less than 2.50 to 1.00.”

 

(gg)         Leverage Coverage Ratio. Section 9.3 of the Credit Agreement is
amended by amending and restating such Section 9.3 in its entirety to read as
follows:

 

“9.3         Leverage Ratio

 

The Borrower will not permit for any Test Period ending on the last date of any
Fiscal Quarter, or during such period, the Leverage Ratio to exceed 4.50 to
1.00.”

 


SECTION 2  PERMITTED FOREIGN INTERCOMPANY NOTE RESTRUCTURING - AMENDMENT TO
CREDIT AGREEMENT.


 

The Credit Agreement is hereby amended as of the date following the Second
Amendment Effective Date (as hereinafter defined) that the Borrower and its
Subsidiaries consummate the Permitted Foreign Intercompany Note Restructuring
(as defined below) as follows:

 

(A)           NEW DEFINED TERMS. SECTION 1.1 OF THE CREDIT AGREEMENT IS AMENDED
BY INSERTING THE FOLLOWING NEW DEFINITIONS IN ALPHABETICAL ORDER THEREIN:

 

“U.S. Holdco” means the Domestic Subsidiary that is a Wholly-Owned Subsidiary of
the Borrower and that owns 100% of the Capital Stock of EU Holdco.

 

“EU Holdco” means a direct Wholly-Owned Subsidiary of U.S. Holdco organized
under the laws of England and Wales, Ireland, the Netherlands, Switzerland or
another jurisdiction approved by the Administrative Agent that, following the
Permitted Foreign Intercompany Note Restructuring (as defined in the Second
Amendment), owns 100% of the Capital Stock of each of UK Holdco 1, AdMat EU
Holdings and Dutch Mixer.

 

“EU Holdco Note” means the unsecured promissory note issued by EU Holdco in
favor of Huntsman Finco in connection with the Permitted Intercompany Note
Restructuring (as defined in the Second Amendment), substantially in the form of
the UK Holdco Note (with appropriate adjustments to reflect the correct amount
and obligor) or

 

12

--------------------------------------------------------------------------------


 

such other form as is acceptable to the Administrative Agent, and in an
aggregate principal amount not less than the principal amount of the UK Holdco
Note immediately prior to the Permitted Intercompany Note Restructuring.

 

(B)           AMENDMENTS OF DEFINED TERMS.  SECTION 1.1 OF THE CREDIT AGREEMENT
IS AMENDED BY AMENDING THE FOLLOWING DEFINED TERMS AS SET FORTH BELOW:

 

(I)            THE DEFINITION OF “DUTCH MIXER” IS AMENDED AND RESTATED TO READ
AS FOLLOWS:

 

“Dutch Mixer” means Huntsman Investments (Netherlands) B.V., a Wholly-Owned
Subsidiary of EU Holdco, organized under the laws of the Netherlands.

 

(ii)           The definition of “Foreign Intercompany Loan Security Documents”
is amended replacing the reference therein to “UK Holdco 1” with the text “EU
Holdco”.

 

(iii)          The definition of “Foreign Intercompany Note” is amended by
replacing the reference to “UK Holdco 1” in clause (i) thereof with the text “EU
Holdco”.

 

(iv)          The definition of “Intercompany Note” is amended by replacing the
reference to “the UK Holdco Note” in clause (i) thereof with the text “the EU
Holdco Note”.

 

(v)           The definition of “Material Agreement” is amended by replacing the
reference to “the UK Holdco Note” in clause (iii) thereof with the text “the EU
Holdco Note”.

 

(vi)          The definition of “UK Holdco 1” is amended by replacing the
reference therein to “TG” with the text “EU Holdco”.

 

(C)           OTHER AMENDMENTS RELATED TO THE PERMITTED FOREIGN INTERCOMPANY
NOTE RESTRUCTURING.

 

(I)            SECTION 7.13(A) OF THE CREDIT AGREEMENT IS AMENDED BY REPLACING
EACH REFERENCE TO “UK HOLDCO 1” THEREIN WITH THE TEXT “EU HOLDCO”.

 

(ii)           Section 8.2(n) of the Credit Agreement is amended by replacing
the reference to “UK Holdco 1” therein with the text “EU Holdco”.

 

(iii)          Section 8.3(k) of the Credit Agreement is amended by replacing
the reference to “UK Holdco 1” therein with the text “EU Holdco”.

 

(iv)        Section 8.7(g) of the Credit Agreement is amended by amending and
restating clause (i) thereof to read as follows:

 

13

--------------------------------------------------------------------------------


 

“(i) to EU Holdco pursuant to the terms of the EU Holdco Note as long as the
Administrative Agent has a perfected first priority security interest in such EU
Holdco Note and EU Holdco may make intercompany loans and advances to other
Foreign Subsidiaries pursuant to the terms of the Foreign Intercompany Loan
Documents so long as the representation and warranty set forth in Section 6.23
is true and correct at the time of such advance and the Borrower has complied
with the provisions of Section 7.13 and”.

 

(v)           Section 8.7(h) of the Credit Agreement is amended by adding “or EU
Holdco” immediately following the reference to “UK Holdco 2” therein.

 

(vi)          Section 8.9 of the Credit Agreement is amended by (i) adding “, EU
Holdco” immediately following each reference to “UK Holdco 1” therein and
(ii) adding “, U.S. Holdco” immediately following the reference to “Dutch Mixer”
therein.

 

(vii)         Section 8.11(ii) of the Credit Agreement is amended by replacing
the reference therein to “the UK Holdco Note” with the text “the EU Holdco
Note”.

 


SECTION 3  CONSENT OF LENDERS/AMENDMENT FEE.


 

(A)           AS OF THE SECOND AMENDMENT EFFECTIVE DATE, THE LENDERS HEREBY
CONSENT TO (I) THE USE OF UP TO $100,000,000 OF THE PROCEEDS OF THE SECOND
ADDITIONAL TERM B DOLLAR LOANS BY THE BORROWER TO REPURCHASE, REDEEM OR
OTHERWISE ACQUIRE OUTSTANDING SENIOR NOTES (HLLC), (II) THE PERMITTED FOREIGN
INTERCOMPANY NOTE RESTRUCTURING (AS DEFINED BELOW) AND (III) THE TE ACQUISITION;
PROVIDED, THAT:  (A) AFTER GIVING EFFECT TO THE TE ACQUISITION ON A PRO FORMA
BASIS, NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT EXISTS OR WOULD EXIST;
AND (B) THE BORROWER AND ITS SUBSIDIARIES HAVE COMPLIED TO THE EXTENT APPLICABLE
WITH THE REQUIREMENTS OF SECTION 7.11 OF THE CREDIT AGREEMENT WITH RESPECT TO
ANY REQUIRED ADDITIONAL SECURITY DOCUMENTS.

 

For purposes of this Amendment,

 

“Permitted Foreign Intercompany Note Restructuring” means a restructuring of the
Borrower’s Foreign Subsidiaries pursuant to which each of UK Holdco 1, AdMat EU
Holdings and Dutch Mixer becomes a Wholly-Owned Subsidiary of EU Holdco;
provided, that (i) in connection with such restructuring, all Foreign
Intercompany Notes owing to each of UK Holdco 1 and UK Holdco 2 become assets of
EU Holdco and, to the extent such Foreign Intercompany Notes are secured
pursuant to Foreign Intercompany Loan Security Documents, such Foreign
Intercompany Notes remain secured by the same or substantially the same assets,
(ii) all Foreign Intercompany Notes owing to AdMat EU Holdings and Dutch Mixer
remain in place without amendment thereto and, to the extent such Foreign
Intercompany Notes are secured pursuant to Foreign Intercompany Loan Security
Documents, such Foreign Intercompany Notes remain secured by the same or
substantially the same assets, (iii) the UK Holdco Note and any other
intercompany note

 

14

--------------------------------------------------------------------------------


 

payable by UK Holdco 1 or UK Holdco 2 to Huntsman Finco is replaced by the EU
Holdco Note, which EU Holdco Note is in an aggregate principal amount equal to
the aggregate principal amounts of the intercompany notes so replaced, (iv) the
intercompany notes payable by AdMat EU Holdings and Dutch Mixer to Domestic
Subsidiaries remain in place without amendment thereto, (v) except as described
in clause (i), no Foreign Intercompany Loan Document is amended, modified or
terminated except as permitted by Section 8.11(iii), (vi) after giving effect
thereto, no Unmatured Event of Default or Event of Default exists and, without
limiting the foregoing, the Borrower and its Subsidiaries are in compliance with
Sections 7.13, 8.2(n), 8.3(k), 8.7(g), 8.7(h), 8.9 and 8.11(ii), as amended in
Section 2 of this Amendment and (vii) the Administrative Agent is given
reasonable prior notice of such restructuring and the Borrower and its
Subsidiaries have delivered to the Administrative Agent such documents,
instruments and legal opinions as it may reasonably request in connection
therewith, all in form and substance acceptable to the Administrative Agent.

 

(B)           IN CONSIDERATION OF THE EXECUTION OF THIS AMENDMENT BY THE
LENDERS, THE BORROWER HEREBY AGREES TO PAY ON THE SECOND AMENDMENT EFFECTIVE
DATE TO EACH LENDER THAT EXECUTES THIS AMENDMENT ON OR PRIOR TO 5:00 PM NEW YORK
TIME JUNE 27, 2006 (EACH, A “CONSENTING LENDER”), A FEE (COLLECTIVELY, THE
“AMENDMENT FEE”) IN AN AMOUNT EQUAL TO 0.100% MULTIPLIED BY THE SUM OF SUCH
LENDER’S REVOLVING COMMITMENT PLUS THE OUTSTANDING AMOUNT OF TERM LOANS OWING TO
SUCH LENDER.

 


SECTION 4  AMENDMENT TO SECURITY DOCUMENTS. THE PARTIES HERETO AGREE THAT EACH
OF THE SECURITY DOCUMENTS IS HEREBY AMENDED TO PERMIT ANY LENDER OR AFFILIATE OF
A LENDER PARTY TO ANY INTEREST RATE AGREEMENT OR OTHER HEDGING AGREEMENT TO
PROVIDE THE COLLATERAL AGENT WITH NOTICE, IN THE FORM OF EXHIBIT 4(A) TO THIS
AMENDMENT, OF ITS DISAVOWAL OF ANY SECURITY INTERESTS IN COLLATERAL AS SECURITY
FOR THE OBLIGATIONS OWING UNDER SUCH INTEREST RATE AGREEMENT OR OTHER HEDGING
AGREEMENT TO WHICH IT IS A PARTY AND UPON RECEIPT OF SUCH NOTICE, THE
OBLIGATIONS OWING UNDER ANY SUCH INTEREST RATE AGREEMENT OR OTHER HEDGING
AGREEMENT SHALL NOT BE SECURED BY THE COLLATERAL.


 


SECTION 5  CONDITIONS TO EFFECTIVENESS OF THE AMENDMENT. THE PROVISIONS OF THIS
AMENDMENT SHALL BECOME EFFECTIVE UPON THE DATE OF THE SATISFACTION OF ALL OF THE
CONDITIONS SET FORTH IN THIS SECTION 5 (THE “SECOND AMENDMENT EFFECTIVE DATE”),
WITH ANY DOCUMENTS DELIVERED TO ADMINISTRATIVE AGENT DATED THE SECOND AMENDMENT
EFFECTIVE DATE UNLESS OTHERWISE NOTED:


 


5.1.         PROPER EXECUTION AND DELIVERY OF AMENDMENT. BORROWER, THE
ADMINISTRATIVE AGENT, THE REQUIRED LENDERS AND EACH LENDER WITH A SECOND TERM B
DOLLAR COMMITMENT SHALL HAVE DULY EXECUTED AND DELIVERED TO ADMINISTRATIVE AGENT
THIS AMENDMENT.


 


5.2.         DELIVERY OF CREDIT PARTY DOCUMENTS.


 

(A)           NOTES. THE BORROWER SHALL HAVE DULY EXECUTED AND DELIVERED TO THE
ADMINISTRATIVE AGENT THE TERM B DOLLAR NOTES PAYABLE TO THE ORDER OF EACH
APPLICABLE LENDER WITH A SECOND ADDITIONAL TERM B DOLLAR COMMITMENT WHICH HAS
REQUESTED A TERM B DOLLAR NOTE IN THE AMOUNT OF THEIR RESPECTIVE SECOND
ADDITIONAL TERM B DOLLAR COMMITMENTS AND ALL OTHER LOAN DOCUMENTS SHALL HAVE
BEEN DULY EXECUTED AND DELIVERED BY THE APPROPRIATE CREDIT

 

15

--------------------------------------------------------------------------------


 

PARTY TO THE ADMINISTRATIVE AGENT, ALL OF WHICH SHALL BE IN FULL FORCE AND
EFFECT;

 

(B)           OFFICER’S CERTIFICATE. THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE EXECUTED BY A RESPONSIBLE OFFICER ON BEHALF OF THE
BORROWER, DATED THE SECOND AMENDMENT EFFECTIVE DATE AND IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

(C)           REAFFIRMATION OF GUARANTEES AND SECURITY DOCUMENTS. THE BORROWER
AND EACH OF ITS SUBSIDIARIES SHALL HAVE DULY EXECUTED AND DELIVERED A
REAFFIRMATION OF THEIR OBLIGATIONS UNDER THE EXISTING GUARANTEES AND SECURITY
DOCUMENTS SUBSTANTIALLY IN THE FORM OF EXHIBIT 5.2(C);

 

(D)           CORPORATE PROCEEDINGS. THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED FROM THE BORROWER A CERTIFICATE, DATED THE SECOND AMENDMENT EFFECTIVE
DATE, SIGNED BY A RESPONSIBLE OFFICER OF SUCH PERSON, AND ATTESTED TO BY THE
SECRETARY OR ANY ASSISTANT SECRETARY, OR EQUIVALENT OFFICER, OR ANY MANAGER (IN
THE CASE OF A LIMITED LIABILITY COMPANY) OF SUCH PERSON WITH APPROPRIATE
INSERTIONS, TOGETHER WITH COPIES OF SUCH PERSON’S ORGANIZATIONAL DOCUMENTS AND
THE CONSENTS OF THE MEMBERS OF SUCH PERSON REFERRED TO IN SUCH CERTIFICATE AND
ALL OF THE FOREGOING (INCLUDING EACH SUCH ORGANIZATIONAL DOCUMENT AND CONSENT)
SHALL BE SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

(E)           INCUMBENCY. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY, OR EQUIVALENT OFFICER, OR
ANY MANAGER (IN THE CASE OF A LIMITED LIABILITY COMPANY) OF THE BORROWER, DATED
THE SECOND AMENDMENT EFFECTIVE DATE, AS TO THE INCUMBENCY, EFFECTIVE AS OF THE
SECOND AMENDMENT EFFECTIVE DATE, AND SIGNATURE OF THE OFFICERS OF SUCH PERSON
EXECUTING ANY DOCUMENT (IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT) AND ANY CERTIFICATE OR OTHER DOCUMENT OR INSTRUMENT TO BE DELIVERED
PURSUANT HERETO OR THERETO BY OR ON BEHALF OF SUCH PERSON, TOGETHER WITH
EVIDENCE OF THE INCUMBENCY OF SUCH SECRETARY, ASSISTANT SECRETARY, OR EQUIVALENT
OFFICER OR ANY MANAGER (IN THE CASE OF A LIMITED LIABILITY COMPANY);

 

(F)            APPROVALS. ALL NECESSARY GOVERNMENTAL (DOMESTIC AND FOREIGN) AND
THIRD PARTY APPROVALS IN CONNECTION WITH THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND OTHERWISE REFERRED TO HEREIN SHALL HAVE BEEN OBTAINED
AND REMAIN IN EFFECT, AND ALL APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED
WITHOUT ANY ACTION BEING TAKEN BY ANY COMPETENT AUTHORITY WHICH RESTRAINS,
PREVENTS OR IMPOSES MATERIALLY ADVERSE CONDITIONS UPON THE CONSUMMATION OF ALL
OR ANY PART OF THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
OTHERWISE REFERRED TO HEREIN EXCEPT FOR THOSE APPROVALS OF NON-GOVERNMENTAL
AUTHORITIES UNDER CONTRACTS WHICH ARE NOT MATERIAL AND WHICH ARE NOT REQUIRED TO
BE DELIVERED AT THE CLOSING THEREOF. ADDITIONALLY, THERE SHALL NOT EXIST ANY
JUDGMENT, ORDER, INJUNCTION OR OTHER RESTRAINT ISSUED OR FILED OR A HEARING
SEEKING INJUNCTIVE RELIEF OR OTHER RESTRAINT PENDING OR NOTIFIED PROHIBITING OR
IMPOSING MATERIAL ADVERSE CONDITIONS UPON ALL OR ANY PART OF THIS AMENDMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE MAKING OF THE LOANS OR THE ISSUANCE
OF LETTERS OF CREDIT;

 

(G)           LITIGATION. NO LITIGATION BY ANY ENTITY (PRIVATE OR GOVERNMENTAL)
SHALL BE PENDING OR, TO THE BEST KNOWLEDGE OF THE BORROWER, THREATENED WITH
RESPECT TO THIS AMENDMENT, ANY OTHER LOAN DOCUMENT OR ANY DOCUMENTATION EXECUTED
IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR WHICH THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS

 

16

--------------------------------------------------------------------------------


 

SHALL DETERMINE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(H)           OPINION OF COUNSEL. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
FROM VINSON & ELKINS L.L.P., SPECIAL COUNSEL TO THE BORROWER, AN OPINION
ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AND DATED THE
SECOND AMENDMENT EFFECTIVE DATE, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT;

 

(I)            SOLVENCY. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A SOLVENCY
CERTIFICATE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, EXECUTED BY A RESPONSIBLE OFFICER ON BEHALF OF THE BORROWER WITH RESPECT
TO THE SOLVENCY OF THE BORROWER;

 

(J)            EXISTING INDEBTEDNESS. AFTER GIVING EFFECT TO THIS AMENDMENT AND
THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, BORROWER AND ITS SUBSIDIARIES SHALL
NOT HAVE ANY INDEBTEDNESS OUTSTANDING EXCEPT FOR THE LOANS, THE PUBLIC NOTES AND
OTHER INDEBTEDNESS PERMITTED BY SECTION 8.2;

 

(K)           OTHER MATTERS. ALL CORPORATE AND OTHER PROCEEDINGS TAKEN IN
CONNECTION WITH THIS AMENDMENT AT OR PRIOR TO THE DATE OF THIS AMENDMENT, AND
ALL DOCUMENTS INCIDENT THERETO WILL BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE ADMINISTRATIVE AGENT; AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SUCH OTHER INSTRUMENTS AND DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST IN CONNECTION WITH THE EXECUTION OF THIS AMENDMENT, AND ALL
SUCH INSTRUMENTS AND DOCUMENTS SHALL BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE ADMINISTRATIVE AGENT.

 


5.3.         REPRESENTATIONS AND WARRANTIES; DEFAULT; OFFICER’S CERTIFICATE.
AFTER GIVING EFFECT TO THIS AMENDMENT, THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN ARTICLE VI OF THE CREDIT AGREEMENT SHALL BE TRUE AND CORRECT, EXCEPT TO
THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES ARE EXPRESSLY MADE AS OF A
SPECIFIED DATE IN WHICH EVENT SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE
AND CORRECT AS OF SUCH SPECIFIED DATE, AND NO EVENT OF DEFAULT OR UNMATURED
EVENT OF DEFAULT SHALL HAVE OCCURRED OR BE CONTINUING AND ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A CERTIFICATE EXECUTED BY A RESPONSIBLE OFFICER ON BEHALF OF
BORROWER, DATED THE SECOND AMENDMENT EFFECTIVE DATE STATING THAT, AFTER GIVING
EFFECT TO THIS AMENDMENT, THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
ARTICLE VI OF THE CREDIT AGREEMENT ARE TRUE AND CORRECT AS OF THE DATE OF THE
CERTIFICATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES ARE
EXPRESSLY MADE AS OF A SPECIFIED DATE IN WHICH EVENT SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT AS OF SUCH SPECIFIED DATE, THAT NO EVENT OF
DEFAULT OR UNMATURED EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND THAT
THE CONDITIONS OF THIS SECTION 5 HEREOF HAVE BEEN FULLY SATISFIED OR WAIVED.


 


5.4.         FEES. BORROWER SHALL HAVE PAID TO ADMINISTRATIVE AGENT AND THE
LENDERS ALL COSTS, FEES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
LEGAL FEES AND EXPENSES) PAYABLE TO ADMINISTRATIVE AGENT AND THE LENDERS TO THE
EXTENT THEN DUE, INCLUDING, WITHOUT LIMITATION, PURSUANT TO SECTIONS 3(B) AND 7
OF THIS AMENDMENT AND ANY FEE LETTER EXECUTED BY THE BORROWER IN FAVOR OF THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE SECOND
AMENDMENT.

 

17

--------------------------------------------------------------------------------


 


5.5.         CORPORATE PROCEEDINGS. ALL CORPORATE AND/OR LIMITED LIABILITY
COMPANY AND LEGAL PROCEEDINGS AND ALL INSTRUMENTS AND AGREEMENTS TO BE EXECUTED
BY EACH CREDIT PARTY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS SHALL BE SATISFACTORY IN FORM AND
SUBSTANCE TO ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS AND ADMINISTRATIVE
AGENT AND ALL LENDERS SHALL HAVE RECEIVED ALL INFORMATION AND COPIES OF ALL
CERTIFICATES, DOCUMENTS AND PAPERS, INCLUDING RECORDS OF CORPORATE AND/OR
LIMITED LIABILITY COMPANY PROCEEDINGS, GOVERNMENTAL APPROVALS, GOOD STANDING
CERTIFICATES AND BRING-DOWN TELEGRAMS OR CERTIFICATES, IF ANY, WHICH
ADMINISTRATIVE AGENT OR SUCH LENDER REASONABLY MAY HAVE REQUESTED IN CONNECTION
THEREWITH, SUCH DOCUMENTS AND PAPERS WHERE APPROPRIATE TO BE CERTIFIED BY PROPER
CORPORATE OR GOVERNMENTAL AUTHORITIES.


 

Each Lender and the Administrative Agent hereby agrees that by its execution and
delivery of its signature page hereto, such Person approves of and consents to
each of the matters set forth in Section 5 which must be approved by, or which
must be satisfactory to, the Required Lenders or such Person, as the case
may be; provided that, in the case of any agreement or document which must be
approved by, or which must be satisfactory to, the Required Lenders,
Administrative Agent or Borrower shall have delivered a copy of such agreement
or document to such Person if so requested on or prior to the Second Amendment
Effective Date.

 


SECTION 6  REFERENCES TO AND EFFECT ON THE CREDIT AGREEMENT. ON AND AFTER THE
DATE HEREOF EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT,”
“HEREUNDER,” “HEREOF,” “HEREIN,” OR WORDS OF LIKE IMPORT, AND EACH REFERENCE TO
THE CREDIT AGREEMENT, AS THE CASE MAY BE, IN THE LOAN DOCUMENTS AND ALL OTHER
DOCUMENTS (THE “ANCILLARY DOCUMENTS”) DELIVERED IN CONNECTION WITH THE CREDIT
AGREEMENT SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED
HEREBY.


 

Except as specifically amended above, the Credit Agreement, and the other Loan
Documents and all other Ancillary Documents shall remain in full force and
effect and are hereby ratified and confirmed.

 

The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders or Administrative Agent under the Credit Agreement, the Loan
Documents or the Ancillary Documents.

 


SECTION 7  COSTS AND EXPENSES. BORROWER AGREES TO PAY ALL REASONABLE COSTS AND
EXPENSES OF THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE NEGOTIATION,
PREPARATION, PRINTING, TYPING, REPRODUCTION, EXECUTION AND DELIVERY OF THIS
AMENDMENT AND ALL OTHER DOCUMENTS FURNISHED PURSUANT HERETO OR IN CONNECTION
HEREWITH, INCLUDING WITHOUT LIMITATION, THE REASONABLE FEES AND OUT-OF-POCKET
EXPENSES OF WINSTON & STRAWN LLP, SPECIAL COUNSEL TO ADMINISTRATIVE AGENT AND
ANY LOCAL COUNSEL RETAINED BY ADMINISTRATIVE AGENT RELATIVE THERETO OR THE
REASONABLE ALLOCATED COSTS OF STAFF COUNSEL AS WELL AS THE FEES AND
OUT-OF-POCKET EXPENSES OF COUNSEL, INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER
OUTSIDE EXPERTS RETAINED BY ADMINISTRATIVE AGENT IN CONNECTION WITH THE
ADMINISTRATION OF THIS AMENDMENT.

 

18

--------------------------------------------------------------------------------


 


SECTION 8  MISCELLANEOUS.


 


8.1.         EXECUTION IN COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH, WHEN EXECUTED AND DELIVERED, SHALL BE DEEMED
TO BE AN ORIGINAL AND ALL OF WHICH COUNTERPARTS, TAKEN TOGETHER, SHALL
CONSTITUTE BUT ONE AND THE SAME DOCUMENT WITH THE SAME FORCE AND EFFECT AS IF
THE SIGNATURES OF ALL OF THE PARTIES WERE ON A SINGLE COUNTERPART, AND IT SHALL
NOT BE NECESSARY IN MAKING PROOF OF THIS AMENDMENT TO PRODUCE MORE THAN ONE
(1) SUCH COUNTERPART. DELIVERY OF AN EXECUTED SIGNATURE PAGE TO THIS AMENDMENT
BY TELECOPY SHALL BE DEEMED TO CONSTITUTE DELIVERY OF AN ORIGINALLY EXECUTED
SIGNATURE PAGE HERETO.


 


8.2.         GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE.


 


8.3.         HEADINGS. HEADINGS USED IN THIS AMENDMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS AMENDMENT.


 


8.4.         INTEGRATION. THIS AMENDMENT, THE OTHER AGREEMENTS AND DOCUMENTS
EXECUTED AND DELIVERED PURSUANT TO THIS AMENDMENT AND THE CREDIT AGREEMENT
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF.


 


8.5.         BINDING EFFECT. THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF AND BE ENFORCEABLE BY THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. EXCEPT AS EXPRESSLY SET
FORTH TO THE CONTRARY HEREIN, THIS AGREEMENT SHALL NOT BE CONSTRUED SO AS TO
CONFER ANY RIGHT OR BENEFIT UPON ANY PERSON OTHER THAN THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.


 

[signature page follows]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

/s/ Sean Douglas

 

 

Name:

Sean Douglas

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ Evelyn Thierry

 

 

Name:

Evelyn Thierry

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

By:

/s/ Carin Keegan

 

 

Name:

Carin Keegan

 

 

Title:

Vice President

 

 

 

Signature Page to Huntsman International LLC

Consent and Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------